Case 2:19-cr-20479-SFC-DRG ECF No. 60, PageID.234 Filed 01/25/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


United States of America,

       Plaintiff,

v.                                           Criminal Case No. 19-20479

Terin Edwards,                               Sean F. Cox
                                             United States District Court Judge
      Defendant.
______________________________/

                  ORDER DISMISSING WITHOUT PREJUDICE
             DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

       Acting pro se, Defendant Terin Edwards (“Defendant”) filed a motion for compassionate

release under 18 U.S.C. § 3582(c)(1).

       18 U.S.C. § 3582(c)(1)(A) allows a criminal defendant to move to modify his term of

imprisonment “after the defendant has fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier[.]” The United States Court of Appeals for the Sixth Circuit examined the nature of these

requirements for a defendant’s motion for compassionate release. In United States v. Alam, 960

F.3d 831 (6th Cir. June 2, 2020), the Sixth Circuit held that § 18 U.S.C. § 3582(c)(1)(A)’s

exhaustion requirement is a mandatory claim-processing rule. Id. at 833. If a defendant fails to

comply with this rule, and the Government timely objects to his motion on that basis, the Court

must enforce the exhaustion requirement and dismiss the motion without prejudice. Id. at 834,

836. The Court may not craft an exception to this statutory exhaustion requirement. Id. at 834.

                                                 1
Case 2:19-cr-20479-SFC-DRG ECF No. 60, PageID.235 Filed 01/25/21 Page 2 of 2




       Here, the Government’s response brief asserts that Defendant has failed to

administratively exhaust his claim. (ECF No. 55).

       Accordingly, this Court issued an order requiring Defendant to show cause, “in writing,

no later than January 10, 2021, and explain why the Court should not deny his Motion for

Compassionate Release without prejudice.      If Defendant contends that he has submitted a

compassionate release request to his warden, Defendant shall include a copy of that request (or

any other documentation) with his response to this order.” (ECF No. 57) (bolding in original).

       Thereafter, Defendant filed a written response, wherein he acknowledges that he did not

exhaust his administrative remedies. (See ECF Nos. 58 & 59).

       Accordingly, IT IS ORDERED that Defendant’s Motion for Compassionate Release is

DISMISSED WITHOUT PREJUDICE. Defendant may file a new motion for compassionate

release (1) after he properly submits a compassionate release request to his warden and fully

exhausts his administrative rights to appeal an adverse decision, or (2) 30 days after his warden

receives a compassionate release request from him, whichever is earlier.

       IT IS SO ORDERED.

                                            s/Sean F. Cox
                                            Sean F. Cox
                                            United States District Judge

Dated: January 25, 2021




                                               2
